Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comment
2.	Applicant’s response filed on 07/12/2022 including replacement drawings is acknowledged. The objection to the specification has been overcome and withdrawn.

 Objection to the Drawings
3.	The short vertical lines along the outer ledge of the diffuser in Figure 9 appear to be drafting errors and must be removed. See annotated portion of Figure 9 below.

    PNG
    media_image1.png
    495
    874
    media_image1.png
    Greyscale

	When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Final Rejection under 35 U.S.C. §112(a) and (b) 
4.	The claim is finally rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In the previous Office Action mailed on April 12, 2022, the claim had been rejected under 35 U.S.C. 112(a) and (b) because some elements of the claimed design were unclear throughout the figures. The claim is still considered indefinite and non-enabling because the new amended drawings are unclear. Specifically, the internal circular element with back clip and side openings is inconsistent in Figures 8 through 10. Figure 9 shows the side openings as having a separation between their bottom edge and the small ledge that wraps the whole element, however Figure10 shows the same openings as sitting directly against the small ledge. The edges of the small ledge in Figure 8 appear to be uneven in width and placement when compared with the uniform and parallel edges in Figures 9 and 10. All Figures should be made to be consistent. See exemplary annotated figures below.

    PNG
    media_image2.png
    1061
    1430
    media_image2.png
    Greyscale


	In the attempt to overcome this rejection, the applicant may show the elements noted above consistently throughout all the figures. Without a consistent disclosure, the details of the claimed design cannot be understood.

5.	If new drawings are prepared as a response to this rejection, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

6.	Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
The drawings are objected for the reasons set forth above.
The claim is finally rejected under U.S.C. 112(a) and (b) for the reasons set forth above.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Lakiya Rogers can be reached at (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.O.B./Examiner, Art Unit 2916 
/GINO COLAN/Primary Examiner, Art Unit 2925